      Case 1:19-cv-00082-SCY-JHR Document 10 Filed 04/04/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PUBLIC SERVICE COMPANY OF NEW
MEXICO,

       Petitioner,

v.                                                         Case No: 1:19-cv-00082-SCY-JHR

INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, LOCAL 611,

       Respondent.

     ORDER GRANTING UNOPPOSED MOTION TO DISMISS WITH PREJUDICE1

       THIS MATTER having come before the Court on the Unopposed Motion to Dismiss With

Prejudice (Doc. 6), filed by Petitioner Public Service Company of New Mexico, and the Court

having considered said Motion and being fully advised in the premises, FINDS that the Motion is

well-taken and should be granted.

       IT IS THEREFORE ORDERED, that the Motion is granted. This lawsuit, and all claims

and causes of action filed therein, are dismissed with prejudice, with each party to bear its own

costs and attorney’s fees. The above captioned matter is now complete.




                                            THE HONORABLE STEVEN C. YARBROUGH
                                            UNITED STATES MAGISTRATE JUDGE




1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 4, 7, 9.

                                               1
      Case 1:19-cv-00082-SCY-JHR Document 10 Filed 04/04/19 Page 2 of 2



Approved by:

/s/ Robert C. Conklin
Robert C. Conklin
CONKLIN, WOODCOCK & ZIEGLER, P.C.
320 Gold Ave SW Suite 800
Albuquerque, NM 87102
Tel. (505) 224-9160
rcc@conklinfirm.com
Attorneys for Petitioner


/s/ James A. Montalbano (Approved Via Email on 3/27/19)
James A. Montalbano
Shane C. Youtz
Stephen Curtice
YOUTZ & VALDEZ, P.C.
900 Gold Avenue SW
Albuquerque, NM 87102
Tel. (505) 242-1200
Fax: (505) 242-9700
james@youtzvaldez.com
shane@youtzvaldez.com
stephen@youtzvaldez.com
Attorneys for Respondent




                                            2
